Order entered March 25, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00944-CR

                          BRYCE DAREC CLARK, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-83633-2017

                                        ORDER
      Before the Court is appellant’s March 21, 2019 motion to substitute counsel.     We

GRANT the motion and DIRECT the Clerk of the Court to REMOVE Mitchell R. Nolte and

SUBSTITUTE Kristin R. Brown as counsel for appellant. All future correspondence should be

sent to Kristin R. Brown; The Law Office of Kristin R. Brown, PLLC; 17304 Preston Road;

Suite 1250; Dallas, Texas 75252; telephone: (214) 446-3909; email: kbrown@idefenddfw.com.

      We EXTEND the time to file appellant’s brief to April 23, 2019.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE